Exhibit 10.1

CONSULTING AGREEMENT

This Consulting Agreement (the “Agreement”) is dated October 10, 2009 (the
“Effective Date”) and entered into between Dynamic Response Group, Inc., a
Florida corporation (the “Company”) and Reno R. Rolle (the “Consultant”).

RECITALS

A. The Company is engaged in the business of developing, manufacturing and
marketing consumer products and services distributed nationally and
internationally through direct response television and radio infomercials and in
e-commerce.

B. The Company believes that the Consultant has valuable knowledge and
experience pertaining to the business of the Company and desires to avail itself
of the Consultant’s experience, skills and abilities, and background and
knowledge based upon the terms and conditions set forth herein.

B. The Consultant agrees to be engaged and retained by the Company upon said
terms and conditions.

THEREFORE, in consideration of and for the mutual promises and covenants
contained herein, and for other good and valuable consideration, the receipt of
which is hereby acknowledged, the parties agree as follows:

1) Engagement. The Company hereby engages Consultant and Consultant hereby
accepts engagement to render consulting advice and services described this
Section to the Company upon the terms and conditions set forth herein. It is the
intention of the parties that during the Term of this Agreement the Consultant
shall continue to serve as a member of the Board of Directors of the Company.
Consultant acknowledges and agrees that he shall be compensated separately from
this Agreement as a non-employee director of the Company in accordance with the
Company’s compensation policies and procedures.

a) Services. During the Term of this Agreement, Consultant will provide the
Company with such consulting advice and services as are reasonably requested by
the Company, which services will include, but will not necessarily be limited
to, (i) development of the Company’s business; (ii) product identification and
development; (iii) marketing; and (iv) development of business opportunities for
the Company and its subsidiaries.

b) Not Exclusive. The parties understand and agree that, except as set forth in
the next sentence, and subject to Consultant’s obligation to maintain
confidentiality of the Company’s Proprietary Information, Consultant shall not
be prevented or barred from rendering services of any nature for or on behalf of
any other person, firm, corporation or entity. Notwithstanding the foregoing,
during the Term of this Agreement, Consultant shall not be employed by, act as a
consultant to or otherwise render services of any nature for or on behalf of any
person, firm, corporation or entity engaged in the same or competing

 

1



--------------------------------------------------------------------------------

business as the Company without prior written consent of the Company, other than
to subsidiaries of the Company. Consultant understands and agrees that the
Company shall not be prevented or barred from retaining other persons or
entities to provide services of the same nature or similar nature as those
described herein or of any nature whatsoever.

c) Independent Contractor. Consultant understands and agrees that, during the
Term of this Agreement, he will be an independent contractor and he will not be
considered an employee of the Company or its subsidiaries. No federal, state and
local income taxes or payroll taxes of any kind shall be withheld or paid by the
Company on Consultant’s behalf, and Consultant acknowledges that he shall not be
treated as an employee with respect to the consulting services performed
hereunder for federal, state and local tax purposes. Consultant agrees to pay,
and be solely responsible for, any applicable federal, state and local taxes
that are imposed on him for the compensation provided hereunder.

d) Authority. Consultant understands and agrees that he is not authorized to
enter into any contracts or agreements on behalf of the Company or its
subsidiaries, or to otherwise create obligations of the Company or its
subsidiaries to third parties, unless expressly authorized to do so by the
Company.

2) Term; Termination. This Agreement shall commence on the Effective Date and
shall continue for a period of 12 months unless extended by mutual written
consent of the parties (the “Term”). This Agreement may be terminated, subject
to Section 11 of this Agreement, (i) by mutual agreement of Company and
Consultant; or (ii) by any party on 10 business days’ prior notice by either
party.

3) Compensation. In consideration for Consultant agreeing to provide and
providing the consulting services to be rendered pursuant to this Agreement, the
Company agrees to pay Consultant a monthly fee of $25,000 which may be paid in
cash or shares of stock of the Company.

4) Expenses. The Consultant shall be responsible for any and all of his
expenses, including expenses for travel, lodging, and meals, which are incurred
by Consultant in connection with the performance of services under this
Agreement.

5) Proprietary Information. Consultant agrees that, except as appropriate to
carry out its duties under this Agreement or as required by law, he will not use
or disclose to any third party, without the Company’s prior consent, any
information furnished or disclosed (whether before or after the date hereof) to
Consultant by the Company or its employees, agents or representatives, including
without limitation, any of the Company’s trade secrets or other confidential or
proprietary information or information concerning the Company’s current and any
future proposed operations, services or products (collectively, “Proprietary
Information”); provided that Consultant’s obligations of non-use and
nondisclosure under this provision will not be deemed to restrict the use and/or
disclosure of information that (i) is or becomes publicly known or within the
public domain without a breach of this Agreement; or (ii) Consultant can
establish was known to it prior to its receipt thereof. For purposes of this
Agreement, Proprietary Information is information or data not generally known to
the public which gives the Company an advantage over its competitors, including

 

2



--------------------------------------------------------------------------------

products or services under development, production methods and processes,
customer lists and marketing plans. The Consultant acknowledges and agrees that
the unauthorized disclosure of any Proprietary Information may give rise to
irreparable injury to the Company or its subsidiaries, inadequately compensable
in damages. Accordingly, the Company may seek and obtain injunctive relief
against the breach or threatened breach of the foregoing undertakings, in
addition to any other legal remedies that may be available.

6) Company Property. The Consultant acknowledges that all items of any and every
nature or kind created or used by the Consultant pursuant to this Agreement, or
furnished by the Company to the Consultant, and all equipment, books, records,
reports, files, diskettes, manuals, literature, Proprietary Information or other
materials, shall remain and be considered the exclusive property of the Company
at all times and shall be surrendered to the Company, in good condition,
promptly at the request of the Company, or in the absence of a request, on the
termination of this Agreement.

7) Assignment of Rights. Consultant agrees that any and all ideas, software,
techniques, modification, process, improvement, inventions, systems, formulas,
designs, discoveries, technical information, programs, prototypes and similar
developments (“Concepts”) conceived, developed, created, discovered, made,
written or obtained by Consultant or under his direction, whether solely or with
others in the course of or as a result of performance of his duties hereunder,
and all related trademark, service mark, copyrights, patent rights, trade
secrets and other forms of protection thereof (collectively, “Intellectual
Property”), shall be and remain the sole property of the Company and its
assigns. Consultant shall promptly disclose to Company, or any persons
designated by it, all Concepts, made or conceived or reduced to practice or
learned by Consultant, either alone or jointly with others, during the Term of
this Agreement which are related to or useful in the business of the Company or
its subsidiaries, or result from tasks assigned to Consultant by the Company or
its subsidiaries, or result from use of premises owned, leased or contracted by
the Company or its subsidiaries. Such disclosure shall continue for one year
after termination of this Agreement with respect to anything that would be a
Concept if made, conceived, reduced to practice or learned prior to termination
of this Agreement. Consultant hereby waives any and all rights that may be
associated with such Concepts and Intellectual Property and agrees to execute or
cause to be executed such assignments and applications, registrations and other
documents and to take such other action as may be reasonably requested by the
Company to enable the Company to protect its rights to any such Concepts and
Intellectual Property.

8) Non-Solicitation. Consultant agrees that during the term of this Agreement
and for a period of one year after termination of this Agreement, Consultant
will not, without the Company’s prior written permission, induce or attempt to
induce any employee, officer, director, agent, independent contractor,
consultant, customer, strategic partner, licensor, licensee, supplier or other
service provider of the Company or any of its subsidiaries to terminate a
relationship with, cease providing services or products to, or cease purchasing
products or services from the Company or its subsidiaries.

 

3



--------------------------------------------------------------------------------

9) Indemnification.

a) Consultant hereby agrees to indemnify and save the Company and its
subsidiaries and each of their officers and directors, and hold the Company and
its subsidiaries and each of their officers and directors harmless in respect of
all causes of actions, liabilities, costs, charges and expenses, loss and damage
suffered or incurred by the Company or any subsidiary (including legal fees)
arising from any act of material gross negligence or intentional omission of the
Consultant or its employees, representatives and agents and/or arising from any
material breach by Consultant or any of his employees, representatives and
agents of any of the terms or conditions imposed on the Consultant under this
Agreement, or representations, warranties or covenants made by the Consultant
pursuant to this Agreement.

b) The Company hereby agrees to indemnify and save Consultant and hold
Consultant harmless in respect of all causes of actions, liabilities (but
excluding tax liabilities or claims resulting from income to Consultant pursuant
to this Agreement), costs, charges and expenses, loss and damage suffered or
incurred by Consultant (including legal fees) arising from any act of negligence
or omission of the Company or its employees, representatives and agents and/or
arising from breach by the Company or any of its employees, representatives and
agents of any of the terms and conditions imposed on the Company pursuant to
this Agreement.

10) Waiver of Separate Representation. To the extent Consultant has not engaged
separate legal counsel to represent him in connection with this Agreement, the
parties acknowledge and agree that their respective interests in this Agreement
may be in conflict, that they have the right to retain independent counsel, that
they have been fully informed about this right and the conflicts of interest
that arise from retaining the same legal counsel to represent both of them, and
that this Section 10 constitutes written disclosure of these conflicts. The
parties further affirm that they are waiving separate representation freely,
voluntarily, and with full knowledge of the effects of this waiver. No party
shall at any time claim that this Agreement is void or unenforceable in any
respect because of the lack of use of independent counsel, or that the legal
counsel who prepared this Agreement acted improperly in doing so.

11) Continuing Effect. All representations, warranties, covenants and statements
made by a party in this Agreement or in any document or certificate delivered
pursuant hereto shall survive the consummation, expiration, cancellation,
termination or abandonment of the obligations of each party to the other under
this Agreement so long as the applicable statute of limitations shall remain
open; provided, however, that Sections 5 (Proprietary Information) and 9
(Indemnification) shall remain operative and in full force and effect.

12) Miscellaneous.

a) Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when:
(i) delivered by hand (with written confirmation of receipt); (ii) sent by
facsimile (with written confirmation of receipt); or (iii) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the address and facsimile set forth in the
books and records of the Company (or to such other addresses and facsimile
numbers as a party may designate by notice to the other party.

 

4



--------------------------------------------------------------------------------

b) Assignment. This Agreement and the rights hereunder may not be assigned by
either party without prior written consent of the other party, but, subject to
the foregoing limitation, this Agreement will be binding upon and inure to the
benefit of the respective successors, assigns and legal representatives of the
parties.

c) Amendment; Waiver. No supplement, modification, amendment or waiver of this
Agreement will be binding unless executed in writing by the parties hereto. No
waiver of any of the provisions of this Agreement will be deemed or will
constitute a waiver of any provision hereof (whether or not similar), nor will
waiver constitute a continuing waiver.

d) Drafting. If a question concerning intent or interpretation arises, no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship. The headings and titles of sections and paragraphs are for
convenience only and shall not control or affect the meaning or construction or
limit the scope or intent of any of the provisions of this Agreement. Any
reference to any federal, state, local or foreign statute or law shall be deemed
also to refer to all related rules and regulations unless the context requires
otherwise.

e) Severability. If any provision of this Agreement is held to be invalid or
unenforceable, the attempt shall first be made to read that provision in such a
way as to make it valid and enforceable in light of the parties’ apparent intent
as evidenced by this Agreement. If such a reading is impossible, the tribunal
having jurisdiction may revise the provision in any reasonable manner, to the
extent necessary to make it binding and enforceable. If no such revision is
possible, the offending provision shall be deemed stricken from the Agreement,
and every other provision shall remain in full force and effect.

f) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida without giving effect to
conflict of law principles. If it becomes necessary for any party to institute
legal action to enforce the terms and conditions of this Agreement, and such
legal action results in a final judgment in favor of such party, then the party
or parties against whom said final judgment is obtained shall reimburse the
prevailing party for all direct, indirect or incidental expenses incurred,
including, but not limited to, all reasonable attorney’s fees, court costs and
other expenses incurred throughout all negotiations, trials or appeals
undertaken in order to enforce the prevailing party’s rights hereunder. Any
suit, action or proceeding with respect to this Agreement shall be brought in
the state or federal courts located in Miami-Dade County in the State of
Florida. The parties hereto hereby accept the exclusive jurisdiction and venue
of those courts for the purpose of any such suit, action or proceeding. The
parties hereto hereby irrevocably waive, to the fullest extent permitted by law,
any objection that any of them may now or hereafter have to the laying of venue
of any suit, action or proceeding arising out of or relating to this Agreement
or any judgment entered by any court in respect thereof brought in Miami-Dade
County, Florida, and hereby further irrevocably waive any claim that any suit,
action or proceeding brought in Miami-Dade County, Florida, has been brought in
an inconvenient forum.

 

5



--------------------------------------------------------------------------------

g) Counterparts. This Agreement may be executed in counterparts. All of such
counterparts will constitute one and the same agreement. The Company and
Consultant agree that facsimile signatures of this Agreement will be deemed a
valid and binding execution of this Agreement.

h) Entire Agreement. This Agreement constitutes the entire agreement between the
parties hereto pertaining to the consulting relationship of the parties and
supersedes all prior and contemporaneous agreements and understandings of the
parties with respect to such consulting relationship.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 

/s/ RENO R. ROLLE DYNAMIC RESPONSE GROUP, INC. /s/ Melissa K. Rice Chief
Executive Officer

 

6